Exhibit 10.32

 

MICROVISION, INC.
a Washington corporation

 

 

COMMON STOCK PURCHASE WARRANT

 

 

Warrant No. 19

 

 

THESE WARRANTS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THESE WARRANTS ARE
“RESTRICTED SECURITIES” AS DEFINED IN RULE 144 UNDER THE ACT AND MAY NOT BE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL ACCEPTABLE TO
THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

This is to certify that, for value received and subject to the terms and
conditions set forth below, Microvision, Inc., a Washington corporation (the
“Company”), promises and agrees to sell and issue to Stan Berk 6,250 fully paid
and nonassessable shares of Common Stock, at a price of $19.20 per share, at any
time up to and until 5:00 p.m., Seattle, Washington time, on June 21, 2005, as
described more fully in Section 3 below.

 

This Warrant Certificate is issued subject to the following terms and
conditions:

 

1.                    Definitions of Certain Terms.  Except as may be otherwise
clearly required by the context, the following terms have the following
meanings:

 

1.1             “Common Stock” means the common stock, no par value, of the
Company.

 

1.2             “Company” means Microvision, Inc., a Washington corporation.

 

1.3             “Exercise Price” means $19.20 per share, subject to adjustment
from time to time pursuant to the provisions hereof.

 

1.4             “Securities” means the securities obtained or obtainable upon
exercise of the Warrants or securities obtained or obtainable upon exercise,
exchange, or conversion of such securities.

 

1.5             “Transfer Agent” means the transfer agent for the Common Stock.

 

1.6             “Warrant Certificate” means a certificate evidencing Warrants.

 

--------------------------------------------------------------------------------


 

1.7             “Warrantholder” means a record holder of Warrants or Securities.

 

1.8             “Warrants” means the warrants evidenced by this certificate or
any similar certificate issued in replacement of any such certificate.

 

2.                    Exercise of Warrants.  All or any part of the Warrants
evidenced by this Certificate may be exercised by surrendering this Warrant
Certificate, together with appropriate instructions, duly executed by the
Warrantholder or by his or her duly authorized attorney-in-fact, at the office
of the Company, 19910 North Creek Parkway, Bothell, WA  98011-3008, or at such
other office or agency as the Company may designate, accompanied by payment in
U.S. funds in full, in cash or certified or cashier’s check, of the Exercise
Price payable with respect to the Warrants being exercised.  Upon such surrender
and payment, the Company will provide the Warrantholder with a form of
subscription for the Securities to be obtained on exercise of the Warrants. 
Subject to the terms and conditions of this Warrant Certificate, the Company
will, as soon as practicable after said surrender and payment and completion of
such subscription by the Warrantholder, make arrangements with its Transfer
Agent to mail to the Warrantholder at the address specified in the subscription
a certificate or certificates evidencing the Securities subscribed for.  If
fewer than all the Warrants evidenced by this Warrant Certificate are exercised,
the Company will, upon such exercise, execute and deliver to the Warrantholder a
new Warrant Certificate (dated the date hereof), in form and tenor similar to
this Warrant Certificate, evidencing the Warrants not exercised.  The Securities
to be obtained on exercise of the Warrants will be deemed to have been issued,
and any person exercising the Warrants will be deemed to have become a holder of
record of those Securities, as of the date of the issuance of a certificate or
certificates evidencing the Securities.  The securities laws of the United
States and certain states thereof or other jurisdictions may require that a
registration statement registering the Securities to be issued on exercise of
the Warrants be effective, or that an exemption from registration be available,
before the Company may issue the Securities to the Warrantholder.  The Company
will use its best efforts to take such actions under the Act and the laws of
various states and other jurisdictions as may be required to cause the issuance
of Securities upon exercise of Warrants to comply with applicable securities
laws.  However, the Company will not be required to honor the exercise of
Warrants if, in the opinion of the Company’s Board of Directors, upon advice of
counsel, the issuance of Securities upon such exercise would be unlawful.  In
such event, the Company may elect to redeem Warrants submitted for exercise for
a price equal to the difference between (i) the closing price of the Securities
on the date of submission of the subscription for exercise of Warrants, as
reported by the principal exchange or quotation service upon or through which
the Securities are then principally traded or quoted (the “Exchange”), and (ii)
the Exercise Price at the time of submission of the Securities subscribed for. 
In the event of such redemption, the Company will pay to the Warrantholder the
above-described redemption price within ten business days after the
Warrantholder’s submission of the subscription for the Securities.

 

2

--------------------------------------------------------------------------------


 

3.                    Adjustments in Certain Events.  The number, class and
price of Securities for which this Warrant Certificate may be exercised are
subject to adjustment from time to time upon the happening of certain events as
follows:

 

3.1             If the outstanding shares of Common Stock are divided into a
greater number of shares or a dividend in stock is paid on the Common Stock, the
number of shares of Common Stock for which the Warrants are then exercisable
will be proportionately increased and the Exercise Price will be proportionately
reduced.  Conversely, if the outstanding shares of Common Stock are combined
into a smaller number of shares of Common Stock, the number of shares of Common
Stock for which the Warrants are then exercisable will be proportionately
reduced and the Exercise Price will be proportionately increased.  The increases
and reductions provided for in this Section 3.1  will be made with the intent
and, as nearly as practicable, the effect that neither the percentage of the
total equity of the Company obtainable on exercise of the Warrants nor the price
payable for such percentage upon such exercise will be affected by any event
described in this Section 3.1.

 

3.2             In case of any change in the Common Stock through merger,
consolidation, reclassification, reorganization, recapitalization, partial or
complete liquidation, or other change in the capital structure of the Company,
then, as a condition of the change in the capital structure of the Company,
lawful and adequate provision will be made so that the holder of this Warrant
Certificate will have the right thereafter to receive upon the exercise of the
Warrants the kind and amount of shares of stock or other securities or property
to which he would have been entitled if, immediately prior to such merger,
consolidation, reclassification, reorganization, recapitalization, liquidation,
or other change in capital structure, the Warrantholder had held the number of
shares of Common Stock obtainable upon the exercise of the Warrants.  In such
event, the Exercise Price will be proportionately adjusted.  In any such case,
appropriate adjustment will be made in the application of the provisions set
forth herein with respect to the rights and interest thereafter of the
Warrantholder, to the end that the provisions set forth herein will thereafter
be applicable, as nearly as reasonably may be, in relation to any shares of
stock or other property thereafter deliverable upon the exercise of the
Warrants.  The Company will not permit any change in its capital structure to
occur unless the issuer of the shares of stock or other securities to be
received by the holder of this Warrant Certificate, if not the Company, agrees
to be bound by and comply with the provisions of this Warrant Certificate.

 

3.3             When any adjustment is required to be made in the number of
shares of Common Stock, other securities or the property purchasable upon
exercise of the Warrants, the Company will promptly determine the new number of
such shares or other securities or property purchasable upon exercise of the
Warrants and (i) prepare and retain on file a statement describing in reasonable
detail the method used in arriving at the new number of such shares or other
securities or property purchasable upon exercise of the Warrants and (ii) cause
a copy of

 

3

--------------------------------------------------------------------------------


 

such statement to be mailed to the Warrantholder within 30 days after the date
when the event giving rise to the adjustment occurred.

 

3.4             No fractional shares of Common Stock or other securities will be
issued in connection with the exercise of any Warrants, but the Company will
pay, in lieu of fractional shares, a cash payment therefor on the basis of the
closing price of the Securities as reported by the Exchange on the day
immediately prior to exercise.

 

4.                    Reservation of Securities.  The Company agrees that the
number of shares of Common Stock and other Securities sufficient to provide for
the exercise of the Warrants upon the basis set forth above will at all times
during the term of the Warrants be reserved for exercise.

 

5.                    Validity of Securities.  All Securities delivered upon the
exercise of the Warrants will be duly and validly issued in accordance with
their terms, and the Company will pay all documentary and transfer taxes, if
any, in respect of the original issuance thereof upon exercise of the Warrants.

 

6.                    Legending of Securities.  All certificates representing
Securities delivered upon the exercise of the Warrants shall be impressed with a
legend indicating that the Securities are not registered under the Act and
reciting that the transfer thereof is restricted, such legend to be in a form
acceptable to counsel for the Company.

 

7.                    Transfer Prohibited.  This Warrant and all rights
hereunder may not be transferred or assigned without prior written approval of
the Company.  Any transfer effected without the prior written approval of the
Company shall be void.

 

8.                    No Rights as a Shareholder.  Except as otherwise provided 
herein, the Warrantholder will not, by virtue of ownership of Warrants, be
entitled to any rights as a shareholder of the Company.

 

9.                    Ownership.  The Company, and its Transfer Agent, and any
agent of the Company or its Transfer Agent may treat the bearer of this Warrant
Certificate as the absolute owner of the Warrants evidenced hereby for the
purpose of exercising the Warrants and for all other purposes whatsoever, and
notwithstanding any notice of ownership or writing thereon, or any notice of
previous loss or theft or other interest therein.

 

10.              Notice.  Any notices required or permitted to be given
hereunder may be given in writing personally or by mail or other comparable
delivery service at the address determined below or at such other address as the
party receiving notice has theretofore furnished to the notifying party:

 

4

--------------------------------------------------------------------------------


 

If to the Company:

 

Microvision, Inc.

19910 North Creek Parkway

Bothell, WA  98011-3008

Attn: Richard A. Raisig, Chief Financial Officer

 

 

If to the Warrantholder:

 

Mr. Stan Berk

1752 Corral Canyon

Malibu, CA  90265

 

Any notice given by mail will be deemed effectively given 48 hours after mailing
when deposited in the United States mail, registered or certified mail, return
receipt requested, postage prepaid and addressed as specified above.  Any notice
given by courier or other comparable form of delivery service will be deemed
effectively given at the date and time recorded for such delivery in the records
of the delivery service.

 

Applicable Law.  This Certificate will be governed by and construed in
accordance with the laws of the State of Washington.

 

Dated as of June 21, 2000

 

 

 

 

MICROVISION, INC.

 

 

 

 

 

By:

 

 

 

 

Richard A. Raisig

 

 

Chief Financial Officer

 

5

--------------------------------------------------------------------------------